Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination filed on 01/31/2022; and IDS filed on 01/31/2022.
Claims 67-79 are pending in the instant application.
Claims 68-69, 75-76 have bee previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 67, 70 -74, 77-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,492,369; 8,241,664; 8,778,917; 8,778,916; 8,828,428; 10,543,219; 10,617,696 in view of in view of MERRIGGIOLA (Testosterone enanthate at a dose of 200 mg/week decreases HDL‐cholesterol levels in healthy men. International Journal of Andrology. Volume18, Issue 5, October 1995, Pages 237-242), and STAELS et al (Circulation Volume 98, Issue 19, 10 November 1998, Pages 2088-2093).
The patent recites an oral pharmaceutical composition comprising: a. 18-22 percent by weight of solubilized testosterone undecanoate; b. 50-55 percent by weight of at least one lipophilic surfactant; and; c. 15-17 percent by weight of at least one hydrophilic surfactant; d. 10-15 percent by weight of a mixture of borage seed oil and peppermint oil (see US 8,482,369 at claim 1), wherein said lipophilic surfactant is oleic acid (see claim 3), wherein said hydrophilic surfactant is polyoxyethylene(40)hydrogenated castor oil (see claim 2), which is Cremophor RH40.
The patents do not recite adding another composition comprising of PPAR agonist, such as clofibrate.
	MERRIGGIOLA teaches the prior art had known that testosterones, such as testosterone ester, can decrease HDL levels (see title and abstract), which is the good cholesterol and would have an undesirable effect if HDL is lowered because of the possible increased risk of cardiovascular disease (see pg. 241, 1st col).
	STAELS teaches the prior art had known of using PPAR agonists (see abstract), such as clofibrate (see pg. 7, Table 1), to increase HDL cholesterol (see abstract).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate adding another drug, such as clofibrate, to the product comprising testosterone. The person of ordinary skill in the art would have been motivated to make those modifications, because it would decrease the HDL lowering side effect and improve patient compliance, because it’ll be easier for the patients to take together, and reasonably would have expected success because PPAR agonists are well-known to increase HDL level.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 67, 70-74, 77-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over DUDLEY et al (US2011/0251167) in view of MERRIGGIOLA (Testosterone enanthate at a dose of 200 mg/week decreases HDL‐cholesterol levels in healthy men. International Journal of Andrology. Volume18, Issue 5, October 1995, Pages 237-242), and STAELS et al (Circulation Volume 98, Issue 19, 10 November 1998, Pages 2088-2093).
	Applicant’s claims are directed to a product comprising two compositions comprising of: PPAR agonist, such as gemfibrozil; testosterone undecanoate solubilized in a carrier comprising lipophilic surfactant, such as oleic acid, and a hydrophilic surfactant, such as Cremophor RH40, wherein the lipophilic surfactant:hydrophilic surfactant ratio is 6:1 to 3.5:1.
	DUDLEY teaches a composition comprising of: testosterone esters (see title and [0001]), such as testosterone undecanoate (see abstract) solubilized in a carrier (see [0011]) comprising lipophilic surfactant, such as oleic acid (see [0012]), and a hydrophilic surfactant, such as Cremophor RH40 (see [0012]), wherein the lipophilic surfactant:hydrophilic surfactant ratio is 6:1 to 3.5:1 (see [0017]). Additional disclosures include: for treating testosterone deficiency (see [0001]).
	DUDLEY does not teach using/adding another composition/compound comprising of PPAR agonist, such as clofibrate.
	MERRIGGIOLA teaches the prior art had known that testosterones, such as testosterone ester, can decrease HDL levels (see title and abstract), which is the good cholesterol and would have an undesirable effect HDL is if lowered because of the possible increased risk of cardiovascular disease (see pg. 241, 1st col).
	STAELS teaches the prior art had known of using PPAR agonists (see abstract), such as clofibrate (see pg. 7, Table 1), to increase HDL cholesterol (see abstract).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate adding another drug, such as clofibrate, to a product/composition containing testosterone. The person of ordinary skill in the art would have been motivated to make those modifications, because it would decrease the HDL lowering side effect and improve patient compliance, because it’ll be easier for the patients to take together, and reasonably would have expected success because PPAR agonists are well-known to increase HDL level.

Response to Arguments
	Applicant argues that Merriggiola and Staels do not cure this deficiency. Merriggiola merely teaches the weekly administration of testosterone enanthate via injection for use as a male contraceptive. There is no teaching as to combinations with PPAR agonists. Conversely, Staels teaches administration of fibrates, which are known to lead to an increase in HDL cholesterol concentrations (see Staels, abstract). Staels is silent as to co-administration with testosterone or testosterone esters. There is no motivation to combine the references to lead to the claimed invention. Indeed, Applicant
has indicated that, "As the functional and compositional complexity of HDL becomes better understood, it has become clear that HDLc is a relatively crude index of CV risk, and the clinical significance of HDLc alone has been increasingly called into question." See paragraph [0012]. The Office contends that "this does not rule out NOT to treat low HDL level with a PPAR agonist as practiced in the prior art. As discussed in the rejection above, the prior art knows that a PP AR agonist, such as clofibrate, increases HDL cholesterol, wherein MERRIGOGIOLA teaches testosterone can have a side effect of decreasing HDL; thus, it's obvious to add a PPAR agonist to increase HDL to normal level." See page 8 of the Action. Applicant respectfully disagrees. A POSA, looking at the totality of the art (such as de la Llera-Moya, M., et al., Arterioscler Thromb Vase Biol, 2010. 30(4): p. 796-801; deGoma, E. M., et al., J Am Coll Cardiol, 2008. 51(23): p. 2199-211. 29; Vaisar, T., et al., J Clin Invest, 2007. 117(3): p. 746-56, of record), would not find the motivation to combine the cited art and arrive at the claimed composition, as the art teaches that HDLc alone may be of little clinical significance when it comes to cardiovascular risk. None of the references cited by the Office teach the claimed combination of testosterone undecanoate and a PPAR agonist, nor suggest that such a combination would be beneficial. As such, Applicants respectfully request that the rejection be withdrawn.
	The Examiner finds this argument unpersuasive, because STAELS teaches fibrates increase HDL cholesterol (see abstract); thus, it would have been obvious for one skilled in the art to incorporate adding another drug, such as clofibrate, to a product/composition containing testosterone. The person of ordinary skill in the art would have been motivated to make those modifications, because it would decrease the HDL lowering side effect and improve patient compliance, because it’ll be easier for the patients to take together, and reasonably would have expected success because PPAR agonists are well-known to increase HDL level.
	Applicant argues that one of skill in the art would have believed that TP would be superior to the TU in the formulations disclosed in US 20080317844, the '844, for increasing serum T levels. Accordingly, these references teach away from using TU over TP. As noted in the Dudley declaration submitted in US2011/0251167 (submitted herewith in an IDS), the compositions disclosed in the '844 (all of which have a ratio of surfactants outside of the claimed range of total hydrophilic surfactant ratio (w/w) in said carrier falls in the range of about 6:1 to 3.5:1) have an unexpected poor performance compared to those with falling within that range. As such the claimed compositions are patentable over U.S. Patent Nos. 8,241,664; 8,778,917; and 8,828,428. Applicants respectfully request that the rejection be withdrawn.
	The Examiner finds this argument unpersuasive, because the US 8,482,369 recites testosterone undecanoate and a ratio as claimed by Applicant; thus, it’s obvious to use these ingredients and ratio as claimed by Applicant.




Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618